The respondent and petitioner are husband and wife, and have for some years lived separate and apart. The petitioner, in a motion purporting to be made in a pending action, sought to have the *Page 654 
respondent subjected to a contempt order for refusing to pay amounts alleged to be due under a prior judgment, inferentially appearing to have been entered in a pending action. Upon the hearing Judge Sink dismissed the motion, assigning as his reason that the judgment exhibited (rendered by Rousseau, J., in 1943) was a consent judgment, with no provision for extending its terms or otherwise continuing the jurisdiction of the court; is a contract between the parties not enforceable by a contempt proceeding.
On this appeal the petitioner did not cause the pleadings in the action in which the consent judgment was entered to be brought up as a part of the record. They are a necessary part of the record, both as determining the character of the action and the jurisdiction and power of the court. G.S.,1-284. For this reason the appellee has moved to dismiss the appeal. The motion is allowed. Allen v. Hammond, 122 N.C. 754, 30 S.E. 16; Mitchellv. Moore, 62 N.C. 281; Ericson v. Ericson, ante, 474, 475-6.
Appeal dismissed.